Exhibit 10.4 PARTIAL TRANSFER AND RELEASE AGREEMENT This Partial Transfer and Release Agreement (this “Agreement”) entered into this 3rd day of August, 2007, is made by and among those parties to a certain purchase and sale agreement, transfer and assumption agreement, and all other interrelated agreements thereto, executed July 7, 2005(collectively, the “PSA”), namely, Calpine Gas Holdings LLC, CPN Pipeline Company, Calpine Corporation, Calpine Producer Services, L.P., Calpine Fuels Corporation and their subsidiaries and affiliates, as applicable (collectively, “Calpine”), on the one hand, and Rosetta Resources Inc., Rosetta Resources Operating LP (individually and as successor by merger with Rosetta Resources California, LLC; Rosetta Resources Rockies, LLC; Rosetta Resources Texas GP, LLC; Rosetta Resources Texas LP, LLC; and Rosetta Resources Texas LP) and Rosetta Resources Offshore, LLC and their subsidiaries and affiliates, as applicable (collectively, “Rosetta”), on the other hand.Calpine and Rosetta are sometimes referred to collectively as the “Parties” and individually as a “Party.” RECITALS A.The PSA provided for the sale to Rosetta of ultimate ownership and control of all or substantially all of the assets comprising Calpine’s oil and gas business (the “Sale Transaction”). B.Among the properties to be transferred pursuant to the PSA were the properties listed on Exhibit A attached hereto (collectively, the “Properties”). C.On or about December 20, 2005 (the “Commencement Date”), Calpine filed petitions for relief under chapter 11 of the title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).Calpine’s chapter 11 cases are being jointly administered under Case No. 05-60200-brl (the “Chapter 11 Cases”). D.Because of the Chapter 11 Cases, certain issues remain open with respect to the PSA, and a number of disputes have arisen between the Parties.Among other things, there are open issues with respect to the status of legal title to the Properties as of the Commencement Date. E.The Parties have reached an interim business solution in connection with the Properties for certain, but not all, of the outstanding disputes on the basis set forth in detail in this Agreement. 1 AGREEMENT NOW THEREFORE, for valuable consideration as exchanged between Calpine and Rosetta in this Agreement, the Parties agree: 1. New Marketing Agreement.Contemporaneously with the execution of this Agreement, each Party agrees to execute, and deliver its respective counterparts of, the New Marketing Agreement attached hereto as Exhibit B (the “New Marketing Agreement”), which, among other provisions, extends the primary term for Calpine’s provision of marketing services for Rosetta until the earlier of: (i) June 30, 2009; or (ii) the date Calpine receives written notice from Rosetta of immediate expiration of the New Marketing Agreement on account of the first to occur of the following: (a) the entry by a court of competent jurisdiction of a final, nonappealable order avoiding the Sale Transaction as a fraudulent or similar transfer; or (b) the Bankruptcy Court’s authorizing Calpine to reject the PSA in whole or in part, unless Rosetta obtains a stay of the effect of such rejection order from a court of competent jurisdiction, in which case, upon the entry of a final nonappealable order authorizing Calpine to reject the PSA in whole or in part (and, in either case,Calpine exercising its authority pursuant to any suchrejectionorder). 2. Resolution of Outstanding Property Issues. (a)Contemporaneously with the execution of this Agreement, each Party agrees to execute, and deliver its respective counterparts of, all documents attached as Exhibit C and also to complete, promptly following Rosetta’s request, all necessary steps and actions and execute all other documents required to convey to Rosetta (or, as applicable, to irrevocably establish in Rosetta’s name) full legal title in and to (i) the Properties and (ii) all operating rights possessed by Calpine related to the Properties, which conveyances shall be effective, except as provided in Sections 5 and 6 hereof, on and from the “Effective Date” (as defined by the PSA), free and clear of any and all liens, claims and encumbrances arising on or after July 7, 2005 by, through or under Calpine or its actions.The Parties acknowledge and agree that the Parties may be required to provide or execute additional documents with respect to, and to complete, conveyance of the Properties to Rosetta as may be reasonably requested by California State Lands Commission (“CSLC”), U.S. Department of Interior, Minerals Management Service (“MMS”) or Bureau of Land Management (“BLM”) (collectively, “Regulatory Authorities”) or Rosetta from time to time which the Parties shall promptly execute (not later than ten (10) days following their receipt).A nonexclusive list of the documents required is set forth in Exhibit C attached hereto. 2 (b)The Parties agree to take all reasonable steps necessary to obtain acknowledgments from applicable Regulatory Authorities that such authorities will recognize the applicable Rosetta entity as the record title owner and operator of each of the Properties as of the Effective Date. (c)Following receipt of all required governmental approvals of the transfer to
